UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DAVID SMITH,

                                    Plaintiff,

                                                              No. 19-CV-0797 (KMK)
                            V.                               ORDER OF DISMISSAL
 THE CITY OF YONKERS ; and JOHN
 DOES 1-2, Yonkers Police Officers,
                                 Defendants.




KENNETH M. KARAS , United States District Judge:

       David Smith ("Plaintiff') brings this Action pro se against The City of Yonkers

("Yonkers") and Yonkers Police Officers John Does 1-2 ("John Doe Defendants") (collectively,

"Defendants"). (See Campi. (Dkt. No. 2).) Plaintiff applied to proceed In Forma Pauperis

("IFP") on January 25, 2019, (Dkt. No. 1), and his request was granted on January 28, 2019,

(Dkt. No. 4). Defendants identified the John Doe Defendants on May 1, 2019, (Dkt. No. 10), but

Plaintiff has not submitted an amended complaint naming the identified Defendants. Moreover,

the case was scheduled for an initial conference on October 8, 2019, and Plaintiff did not appear.

(See Dkt. No. 12; see also Order to Show Cause (Dkt. No. 13).) Although Plaintiff was

incarcerated when he commenced this Action, (see Dkt. (entry for Jan. 29, 2019)), Plaintiff

notified the Court of a new address on April 1, 2019, (Dkt. No. 9), indicating that he is no longer

incarcerated, and Plaintiff has not communicated with the Court since regarding any change in

his address or status. Accordingly, following Plaintiffs failure to appear for the October 8

conference, the Court issued an Order to Show Cause on October 8, 2019, giving Plaintiff 30
days to respond as to why the case should not be dismissed for failure to respond. (See Order to

Show Cause). Plaintiff has not responded.

        This Court has the authority to dismiss a case for failure to prosecute. See Fed. R. Civ. P.

4l(b). Rule 4l(b) oftheFederal Rules of Civil Procedure provides that a case may be

involuntarily dismissed if a plaintiff "fails to prosecute or to comply with these rules or a court

order." Although Rule 41 (b) expressly addresses a situation in which a defendant moves to

dismiss for failure to prosecute, it has long been recognized that a district court has the inherent

authority to dismiss for failure to prosecute sua sponte. See LeSane v. Hall 's Sec. Analyst, Inc.,

239 F.3d 206,209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962)).

       While dismissal under Rule 41 (b) is subject to the sound discretion of the district courts,

see US. ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 250-51 (2d Cir. 2004), the Second

Circuit has stated that a Rule 41 (b) dismissal is a "harsh remedy to be utilized only in extreme

situations," LeSane, 239 F.3d at 209 (internal quotation mark omitted) (quoting Theilmann v.

Rutland Hosp., Inc., 455 F.2d 853, 855 (2d Cir. 1972)). The Second Circuit has further

cautioned, "prose plaintiffs should be granted special leniency regarding procedural matters."

Id. (citing Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996)). "However, even prose litigants must

prosecute claims diligently, and dismissal with prejudice is warranted where the [c]ourt gives

warning." Jacobs v. County of Westchester , No. 99-CV-4976, 2008 WL 199469, at *3 (S.D.N.Y.

Jan. 22, 2008).

       Before exercising its discretionary authority to dismiss for failure to prosecute, a district

court should consider the following factors:

       [ 1] the duration of the plaintiff's failures, [2] whether plaintiff had received notice
       that further delays would result in dismissal, [3] whether the defendant is likely to
       be prejudiced by further delay, [4] whether the district judge has take[n] care to
       strik[ e~ the balance between alleviating court calendar congestion and protecting a


                                                  2
       party's right to due process and a fair chance to be heard ... and [5] whether the
       judge has adequately assessed the efficacy of lesser sanctions.

Hardimon v. Westchester County, No. 13-CV-1249, 2014 WL 2039116, at* 1 (S.D.N .Y. May 16,

2014) (alterations in original) (quoting LeSane , 239 F.3d at 209). No single factor is dispositive.

See LeSane, 239 F.3d at 210; Hardimon , 2014 WL 2039116, at *1.

       The Court concludes that these factors weigh in favor of dismissal of this Action.

Plaintiff filed the Complaint on January 25 , 2019, (Compl.), and his only other communication to

the Court was a change of address notice filed on April 1, 2019, (Dkt. No . 9), well over seven

months ago. The Order of Service made clear to Plaintiff that he had 30 days to amend his

Complaint following the receipt of identifying information from Defendants as to the names of

the John Doe Defendants. (Order of Service 2 (Dkt. No. 6).) Defendants provided this

information to Plaintiff and the Court on May 1, 2019. (Dkt. No . 10). It has now been well over

six months, and Plaintiff has not amended the Complaint. Plaintiff also failed to respond to the

Order to Show Cause, which was issued over 40 days ago. (See Order to Show Cause.)

       Accordingly, this Action is dismissed without prejudice for failure to prosecute. See

Osborn v. Montgomery, No. 15-CV-9730, 2018 WL 2059944, at *3 (S .D.N .Y. Apr. 6, 2018)

(dismissing case where the plaintiffs "failure to communicate with the Court or opposing

counsel ... delayed [the] matter for five months"), adopted by 2018 WL 2059842 (S.D.N .Y.

May 1, 2018), appeal dismissed 2019 WL 2369924 (2d Cir. Jan. 16, 2019); Mena v. City of New

York, No. 15-CV-3707, 2017 WL 6398728 , at *2 (S.D.N .Y. Dec. 14, 2017) (noting that " a prose

plaintiff is not exempt from complying with court orders and must diligently prosecute his

case" ); Salem v. City of New York, No. 16-CV-7562, 2017 WL 6021646, at *2 (S.D .N.Y. Dec. 4,

2017) ("A delay of eight months to one year in prosecuting a case falls comfortably within the




                                                 3
time frames found sufficient in successful Rule 41(b) motions to dismiss. " (internal quotation

marks omitted)).

        The Clerk of Court is directed to mail a copy of this Order to Plaintiff and to close this

case.

SO ORDERED.

DATED:         November 20, 2019
               White Plains, New York




                                                  4
